Citation Nr: 1228708	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral cataracts.  

3.  Entitlement to service connection for high triglycerides.  

4.  Entitlement to service connection for kidney stones.  

5.  Entitlement to service connection for soft tissue lipomas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision by the RO which, in part, denied the benefits sought on appeal.  

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Bilateral cataracts, kidney stones or soft tissue lipomas were not manifested in service or until many years thereafter, and there is no competent evidence of a causal connection between any claimed disability and military service, to include as due to herbicide exposure.  

2.  High triglycerides is a laboratory finding and not a disease or disability under VA law and regulations.  


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral cataracts due to disease or injury which was incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The Veteran does not have kidney stones due to disease or injury which was incurred in or aggravated by service, nor may any claimed kidney stones be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

3.  The Veteran does not have soft tissue lipomas due to disease or injury which was incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

4.  High triglycerides is not a disability that may be considered to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2003 and February 2006.  Although the most recent letter was not sent prior to initial adjudication of his claim, this is not prejudicial to the Veteran, he has been provided adequate notice, the claims were readjudicated and supplemental statements of the case (SSOC) were promulgated, most recently in February 2011.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III]; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran was also afforded an opportunity for a personal hearing, but declined.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

In this case, the Board concludes an examination is not needed to decide the claims for service connection because there is no evidence of an in-service disease or injury or a presumptive disease which would support in-service incurrence or aggravation.  Nor is there a probative indication that any claimed disability may be related to service.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).  See also, Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.  

A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(e), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  None of the Veteran's claimed disabilities are listed under 38 C.F.R. § 3.309(e).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis or kidney stones are manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

The Veteran contends that the disabilities at issue on appeal are due to exposure to herbicides from his service in Vietnam.  

As an initial matter, the Veteran's service treatment records (STRs) showed no complaints, treatment, abnormalities or diagnosis for cataracts, soft tissue lipomas or any renal problems.  The STRs showed that the Veteran was treated for a fever and heat rash of two days duration while in basic training in April 1969, and for pain over his right eye, diagnosed as sinusitis, in March and November 1971.  An eye examination in March 1971 was entirely normal.  

On VA Agent Orange examination in May 1985, the Veteran reported a one year history for each of the following: back pain, an intermittent rash on the left leg and a sebaceous cyst at the T-4 disc level.  On examination, there was no evidence of any skin lesions and the lymphatics were not enlarged.  The optic fundi was normal and visual acuity was 20/20 on the right and 20/15 on the left.  The pertinent diagnoses included intermittent low back pain.  

The medical evidence of record showed that the Veteran had cataract surgery with lens implant on the right eye in January 2003, and on the left eye in April 2003.  (See private Ophthalmology letters dated in February and April 2003, respectively).  A private treatment record, dated in March 2003, indicated that it was the Veteran's initial visit and that he brought with him old medical records which showed a history of borderline diabetes, increased triglycerides, and "status post [illegible] renal stone."  The assessment included diabetes mellitus, controlled with exercise and diet, and history of kidney stone.  A private note in April 2003, showed a history of kidney stones since 1985.  

VA laboratory studies in June 2003, February 2009, and May 2010, showed that the Veteran had elevated triglycerides.  A VA treatment note in December 2003 indicated that the Veteran's triglycerides were probably affected by his diabetes mellitus.  

The evidence of record also includes a letter from a private physician, F. T. Lizama, MD., dated in March 2007, in which she stated that the Veteran's "diabetes mellitus may be contributing to accelerated premature illness of arthritis, cataracts, and ED.  However, the causes may be multi-disease processes and multiple factors."  

With regard to the claims of service connection based on presumptive diseases, the law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service.  Here, the disabilities for which the Veteran seeks service connection are not ones for which presumptive service connection may be granted.  Thus, presumptive service connection for the claimed disabilities due to herbicide exposure is not warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In this case, the Veteran's STRs are completely silent for any eye or kidney injuries or problems in service, nor were there any signs or symptoms of cataracts, soft tissue lipomas or kidney stones until many years thereafter.  In fact, other than a reported history of excision of a soft tissue lipoma and the passing of a kidney stone at some unidentified remote pastime, there is no evidence of a current disability.  

In this regard, it should be noted that the Veteran was requested on at least two occasions during the pendency of this appeal, to provide VA with information concerning the dates and places of treatment for any of the claimed disabilities.  While the Veteran provided VA with copies of some private medical records, those records merely showed a self-reported history of kidney stones since 1985 and excision of a soft tissue lipomas.  As the Veteran did not report a history of lipomas, cataracts or renal problems when examined by VA in 1985, and was not shown to have any related symptoms disabilities at that time, it is reasonable to assume that the claimed disabilities were manifested at some later date.  The evidence showed that the Veteran underwent successful cataract surgery with lens implants in January and April 2003, and has not had any residual problems since the surgeries, as evidence by the lack of any further complaints or treatment.  Thus, based on the current evidence of record, the Veteran is not shown to have a current disability, vis-à-vis, cataracts, kidney stones or soft tissue lipomas.  

Service connection requires evidence of a current disability that is shown to be incurred in service, or proximately due to, aggravated by, or the result of a service-connected condition.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  In this case, the Veteran is not shown to have soft tissue lipoma, kidney stones or cataracts at present, nor has he provided any competent, probative evidence that the claimed disabilities were manifested in service or were otherwise related to service.  

As to the letter from the private doctor that the Veteran's diabetes mellitus "may be" contributing to accelerate premature cataracts, the Board finds the statement to carry no evidentiary weight.  The evidence shows that the Veteran's cataracts were present and significantly disabling to the extent that surgical intervention was undertaken before he was diagnosed with diabetes.  Thus, from a chronological standpoint, the assertion is implausible.  Likewise, the physician's statement only suggests a theoretical possibility, ("may be contributing").  Accordingly, the Board finds the statement to be of no probative value.  

As to the Veteran's belief that his claimed disabilities may be related to service, he is not competent to provide more than simple medical observations.  The etiology of the Veteran's cataracts, kidney stones, and soft tissue lipomas may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his symptomatology.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no evidence of cataracts, kidney stones or soft tissue lipomas in service, within one year of discharge from service or at present, and no probative evidence of record to indicate a connection between the claimed disabilities and service or his service-connected diabetes mellitus, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for bilateral cataracts, kidney stones or soft tissue lipomas.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Triglycerides

Concerning the claim for high triglycerides, the Board notes that this is a laboratory result and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996). (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Thus, in this case, while elevated triglycerides may be a risk factor for disability, it is not itself a disability for VA purposes.  Accordingly, there is no basis for awarding service connection for high triglycerides, and the appeal in this regard is denied.  

ORDER

Service connection for bilateral cataracts is denied.  

Service connection for kidney stones is denied.  

Service connection for soft tissue lipomas is denied.  

Service connection for high triglycerides is denied.  




REMAND

Concerning the claim for a back disability, the evidentiary record includes a statement from a private physician to the effect that the Veteran's degenerative joint disease of the spine was being aggravated by his service-connected diabetes mellitus.  (See March 2007 letter from Dr. Lizama).  Although the physician did not provide any explanation or analysis for her conclusions, the evidence of record shows that the Veteran has a current disability, manifested by degenerative changes and disc space narrowing of the lumbar spine.  See October 2009 VA x-ray report.  

As the private doctor is competent to offer a medical opinion on this matter, additional development must be undertaken to address the question of secondary service connection, i.e., whether the Veteran's back disability was aggravated by the service-connected diabetes mellitus.  

Additionally, the Board notes that the Veteran reported recurrent back pain at service separation (Report of Medical History), and when seen by VA in May 2008, the Veteran reported a five year history of intermittent back pain, back surgery in the 1980's and a third surgery in 2007.  Although the Veteran never mentioned this history in connection with his current claim, or provided VA with any information or authorization to obtain any of the medical reports pertaining to his multiple back surgeries, this information is relevant to his claim and should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide the names and addresses of all healthcare providers who treated him for his reported history of back surgeries, and for any additional back problems since 1985.  After the Veteran has signed the appropriate releases, all outstanding records should be sought and associated with the claims folder.  

2.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of his current back disability.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide responses to the following:  

a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's current low back disability was first manifested in service or is otherwise related to service?  

b)  If not, is it at least as likely as not (a 50% or greater probability) that his current low back disability is proximately due to, the result of, or aggravated by the service-connected diabetes mellitus?  

A detailed rationale is requested for all opinions rendered.  Any opinion should note the March 2007 letter from Dr. Lizama, address the particulars of this Veteran's medical history including his report of recurrent back pain at service separation, and the relevant medical science as applicable to the claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  Thereafter, the AMC should readjudicate the claim.  This should include consideration of whether the Veteran's current low back disability is proximately due to or the result of, or aggravated by the service-connected diabetes mellitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


